The following opinion was filed May 9, 1933 :
Per Curiam
{on motion for rehearing). The statement in the opinion that a physician, following a hemorrhage which afflicted Lowry in 1928, had told him that a recurrence would be likely to result in death, is withdrawn. The testimony was objected to upon the trial and that evidence was not received. We did not treat the objection in the original opinion because undisputed evidence amply sustained the findings and conclusions of the trial court.
The appellant bases a motion for rehearing on the proposition that with the statement with reference to the physician's warning out of consideration the result must be 'different. The evidence reviewed at the time of the decision *391was made clearly establishes an intent on the part of Lowry to make the gift to the respondents of the property described, and it also clearly establishes that every detail and particular of the gift was fully completed. We think the evidence shows clearly that this was a gift inter vivos, and the suggestion that had he survived Lowry might have sought to reclaim the property was gratuitous and not at all essential to a decision of the matter submitted to us.
Motion for rehearing denied, with $25 costs.